PER CURIAM.
We affirm this Anders1 appeal in all respects but remand for correction of a scrivener’s error in the written sentencing documents. The trial court orally pronounced a twenty-year mandatory sentence on counts I and II, pursuant to section 775.087(2)(a)2., Florida Statutes; however, the documents state that a ten-year minimum mandatory sentence was imposed.
AFFIRMED AND REMANDED.
TORPY, C.J., ORFINGER and LAWSON, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).